Shaw, C. J.
The examination was sufficient; the magistrate having examined the complainant on oath carefully and fully to all the material averments. The paper is entitled “ the accusation and examination.” No law requires that the result of the examination shall be committed to writing by the magistrate or by any one in his presence.
As to the discrepancy between the complainant’s statement of time in her examination, and in her subsequent complaint to the court of common pleas, it is a difference of statement, which affected only her credit. Exceptions overruled.